DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for materials comprising more than 60 wt% of modified cellulose fibers and less than 40 wt% moisture, does not reasonably provide enablement for materials more than 60 wt% of modified cellulose fibers and 40 wt% moisture.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 17: The claim recites (factors (a)-(b)) a material comprising more than 60 wt% of modified cellulose fibers; and the claim subsequently recites an optional moisture content of 5 to 40 wt%. The upper limit of this range, 40 wt%, would result in an amount of the modified cellulose fibers plus the moisture content to exceed 100 wt%. The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, including a disclosure of the manner of making a composition including more than 100 wt% of its components. The present application (factors (f)-(g)) does not include any guidance as to the manner of making a composition including more than 60 wt% of modified cellulose fibers and 40 wt% of moisture.
It is therefore concluded that undue experimentation would be required to make and use the invention commensurately in scope with the present claim.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim recites the phrases “a sufficient period of time” and “sufficient amount of water”. The claim does not set forth any conditions which establish the sufficiency of such times or amounts; that is, the claim does not set forth any characteristic of the method that would distinguish a sufficient time or amount from an insufficient time or amount. The claim therefore does not set forth the scope of the claimed method with reasonable clarity.

Claim Objections

Claim 10 is objected to because of the following informalities.
Claim 10 recites the term “heterogenous” which appears to be a misspelling of the term “heterogeneous”.
Appropriate correction is required.



Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Green Chemistry 2016, 18, 3324-3333 (herein “Larsson”).
Larsson describes a material comprising cellulose fibers that are partly modified into dialcohol cellulose (see the last paragraph on p. 3326 and the first paragraph on p. 3327) and having a degree of conversion of 13-40% (see Figs. 2-3 on p. 3327).



Claim 17 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0194863 A1 (herein “Wagberg”).
Wagberg describes materials (see Table 1) comprising cellulose fibers that are partly modified into dialcohol cellulose (see ¶ [0079]) and having a degree of conversion of 13-40%.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, 12, 16, 20-23, and 25-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Wagberg.
As to claims 1-2, 6, 20-23, and 25-26: Wagberg describes materials (see Table 1) comprising cellulose fibers that are partly modified into dialcohol cellulose (see ¶ [0079]) and having a degree of conversion of 13-40%. Wagberg further discloses that the materials may be coated on a substrate (see ¶ [0055]) and pressed at temperatures of 70-220 °C, 70-200 °C, and further intermediate values (see ¶ [0057]) and formed into a paper sheet (see ¶ [0067]). Wagberg further discloses that the pressing may also increase the transparency and/or lower the haze of the paper sheet (see ¶ [0070]).
Wagberg does not specifically disclose an embodiment of a material that is pressed at a temperature that melts the product.
In light of Wagberg’s disclosure of suitable temperatures for pressing the materials, one of ordinary skill in the art would have been motivated to press Wagberg’s material into transparent and/or low haze paper sheet. 
The present specification discloses that the materials may be compounded or melt-processed at 60-200 °C (see Spec. p. 10, ll. 3-5). Because Wagberg’s modified cellulose fibers have the same composition as the present fibers, there is a reasonable basis to conclude that Wagberg’s materials are capable of melting at a temperature of 200 °C for the same reason that the present fibers are capable of melting at a temperature of 200 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have pressed Wagberg’s material into a paper sheet at a temperature such as 200 or 220 °C, thereby forming a melt-processed product.
As to claims 7 and 9: As set forth above, Wagberg discloses that the materials may be coated on a substrate and pressed. Wagberg does not disclose the presently recited methods of making a product. 
The presently recited process does not imply to any particular structural characteristics of melt-processed product. Because the presently claimed melt-processed product is defined by the process of its manufacture, the present claim is a product-by-process claim. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality of the processing step to the structure of the melt-processed product has been demonstrated, the claim stands properly suggested by Wagberg, notwithstanding any difference in the method by which Wagberg’s products are made.
As to claims 10, 12, 16, and 27: As set forth above, Wagberg provides the presently recited modified cellulose fibers and suggests a melt-processing step. Wagberg’s fibers are made by oxidation to dialdehyde cellulose and reduction to dialcohol cellulose (see ¶ [0079]). Because Wagberg’s process appears to be substantially the same as the presently disclosed process (c.f. Wagberg ¶ [0079] and Spec. p. 11, l. 30 to p. 12, l. 4), there is a reasonable basis to conclude that Wagberg’s oxidation is mainly a heterogeneous reaction performed in a fiber suspension for the same reasons that the presently disclosed process is a heterogeneous reaction performed in a fiber suspension.

Allowable Subject Matter

Claims 3-5, 8, 13-15, and 24 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764